         Case 1:20-cv-00706-DLC Document 361
                                         358 Filed 12/23/20
                                                   12/22/20 Page 1 of 1



Steven A. Reed
+1.215.963.5603
steven.reed@morganlewis.com



December 22, 2020

VIA ECF
                                                                      MEMO ENDORSED
Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Federal Trade Commission v. Vyera Pharmaceuticals, LLC, No. 1:20-cv-00706-DLC

Dear Judge Cote:

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Defendants Vyera Pharmaceuticals, LLC and
Phoenixus AG (together, “Vyera”) respectfully request permission to file a version of their
forthcoming letter response regarding Plaintiffs’ privilege dispute under seal (the “Letter
Response”). The Letter Response and its exhibit contain commercially-sensitive information
that Your Honor has previously approved for redaction by Orders dated September 23, 2020
and December 21, 2020. See ECF Nos. 281, 354.

As required by Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Vyera will publicly file a version of the Letter
Response with the proposed redactions. As further required, in a separate docket entry, Vyera
will file under seal a version of the Letter Response with the proposed redactions highlighted.

Thank you for your consideration of our request.

Respectfully submitted,



Steven A. Reed

CC: All counsel of record                                      Granted.      12.23.20.




                                                   Morgan, Lewis & Bockius   LLP

                                                   1701 Market Street
                                                   Philadelphia, PA 19103          +1.215.963.5000
                                                   United States                   +1.215.963.5001
